United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Princeton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-470
Issued: September 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2010 appellant filed a timely appeal of the September 23, 2010
decision of the Office of Workers’ Compensation Programs which denied his claim for an
occupational disease. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed an
occupational disease in the performance of duty.
FACTUAL HISTORY
On March 26, 2009 appellant, then a 60-year-old mail carrier, filed an occupational
disease claim, alleging that he experienced swelling and numbness in his left wrist from

1

5 U.S.C. §§ 8101-8193.

performing repetitive duties such as sorting letters and flats. He became aware of his condition
on February 14, 2009. Appellant did not stop work.
In an April 16, 2009 letter, OWCP advised appellant of the evidence needed to establish
his claim. It requested that he submit a physician’s reasoned opinion addressing the relationship
of his claimed condition and specific work factors. In a letter of the same date OWCP requested
the employing establishment address appellant’s allegations and provide a description of his
work duties.
In a March 26, 2009 statement, appellant noted that he worked for the employing
establishment for 28 years. He performed repetitive duties, including sorting mail and carrying
mail bundles which caused pain in the left hand and wrist area. Appellant came under the
treatment of Dr. Daniel J. Fletcher, a Board-certified orthopedic surgeon, on April 27, 2009. He
was treated for a left thumb injury which occurred in February 2009. Also submitted was a
May 18, 2009 appointment card for Dr. Fletcher.
In a decision dated May 21, 2009, OWCP denied appellant’s claim on the grounds that he
failed to provide sufficient medical evidence.
On April 16, 2010 appellant requested reconsideration. He submitted an April 27, 2009
report from Dr. Fletcher who treated him for bilateral hand pain, numbness and tingling which
started three months prior. Dr. Fletcher noted findings upon physical examination of stable wrist
joints, negative Tinel’s sign and median nerve compression test bilaterally, positive Phalen’s sign
bilaterally, normal sensation to light touch and intact motor function. A left hand x-ray showed
stage four degenerative arthritis at the basal joint and stage three degenerative arthritis at the
scapho-trapezio-trapezoidal (STT) joint.
Dr. Fletcher diagnosed bilateral carpal tunnel
syndrome, left base degenerative arthritis and calcaneus cuboid (CC) joint. In a June 1, 2009
report, appellant had continued complaints of bilateral hand discomfort and numbness.
Dr. Fletcher noted that electrodiagnostic studies revealed mild right carpal tunnel syndrome and
moderate left carpal tunnel syndrome with mild-to-moderate left ulnar nerve neuropathy at the
elbow. He diagnosed bilateral carpal tunnel syndrome and left cubital tunnel syndrome and
recommended bracing. On July 13, 2009 Dr. Fletcher noted that appellant was a mail carrier.
He stated that the diagnosed carpal tunnel syndrome was not directly related to appellant’s work
due to the fact that appellant was right-hand dominant and the left side was mainly affected.
Dr. Fletcher recommended surgery. In reports dated August 3 and 24, 2009, he noted appellant
was status post left carpal tunnel release with elimination of pain and paresthesias in the left
hand. Appellant had continued mild right carpal tunnel syndrome and left cubital tunnel
syndrome.
On March 15, 2010 Dr. Laura E. Ross, an osteopath, stated that appellant presented with
numbness and tingling in his hands. Appellant attributed his symptoms to repetitive casing and
delivering mail at work that involved constant bending of his wrists. He had decreased sensation
in the median nerve distribution of both hands as well as a positive Tinel’s and Phalen’s at the
wrist, worse on the right. Dr. Ross diagnosed bilateral carpal tunnel syndrome that was worse on
the right. She recommended additional testing. On March 22, 2010 Dr. Ross treated appellant
for a bilateral knee condition. In a June 14, 2010 report, she opined that appellant had permanent
injuries to his wrist and knees due to working as a letter carrier for 28 years. Dr. Ross noted

2

appellant was required to stand on tiles and a concrete floor, twist, turn and bend while sorting
mail, lift trays of mail weighing 25 to 35 pounds and walk five to eight hours per day while
carrying a mail bag weighing 15 to 30 pounds. She noted that appellant walked through rain,
mud and snow, repeatedly entered and exited his mail truck and made approximately 400
deliveries per day, five to six times a week. Appellant reported having an operation on his left
knee and falling on ice in the 1980’s. Dr. Ross opined that all of these activities caused appellant
to have issues regarding his knees and bilateral carpal tunnel syndrome. Appellant submitted a
March 17, 2010 x-ray of the left hand which revealed no acute fracture and severe degenerative
joint disease at the base of the thumb. An April 13, 2010 electromyogram (EMG) revealed mild
left and moderate right carpal tunnel syndrome.
In a September 23, 2010 decision, OWCP affirmed the May 21, 2009 decision finding
that the medical evidence was insufficient to establish that appellant’s carpal tunnel syndrome
was causally related to his job duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim. When an employee claims that she sustained an injury in the
performance of duty, she must submit sufficient evidence to establish that she experienced a
specific event, incident or exposure occurring at the time, place and in the manner alleged.
Appellant must also establish that such event, incident or exposure caused an injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

Solomon Polen, 51 ECAB 341 (2000).

3

ANALYSIS
It is not disputed that appellant’s duties as a letter carrier included performing repetitive
duties including sorting mail, lifting and carrying mail bundles and prolonged walking. It is also
not disputed that appellant has been diagnosed with bilateral carpal tunnel syndrome, left cubital
syndrome and degenerative joint disease of the left thumb. However, appellant has not
submitted sufficient medical evidence to establish that his diagnosed bilateral carpal tunnel
syndrome, left cubital syndrome and degenerative joint disease of the left thumb were causally
related to specific employment factors or conditions. He did not submit a rationalized medical
report from a physician addressing how specific employment factors may have caused or
aggravated his claimed conditions.
Appellant submitted a June 14, 2010, report from Dr. Ross who noted appellant had
permanent injuries to his wrist and knees as a result of working for 28 years as a letter carrier for
the employing establishment. Dr. Ross noted appellant was required to stand on tiles and a
concrete floor, twist, turn and bend while sorting mail, lift trays of mail, walk five to eight hours
per day while carrying a mail bag and making about 400 deliveries per day, five to six times a
week. Dr. Ross opined that these activities caused appellant to have issues regarding his knees4
and bilateral carpal tunnel syndrome. The Board finds that, although Dr. Ross supported causal
relationship, she did not provide medical rationale explaining the basis of her conclusory opinion
regarding the causal relationship between appellant’s bilateral carpal tunnel syndrome and the
factors of employment.5 For example, she did not explain the process by which sorting mail,
lifting mail trays and carrying a mail bag would cause or aggravate the diagnosed condition. The
need for rationale is particularly important in view of the opinion of another treating physician,
Dr. Fletcher, who opined that appellant’s carpal tunnel syndrome is not work related. In her
March 15, 2010 report, Dr. Ross related that appellant asserted that his symptoms were due to
repetitive wrist movement at work but Dr. Ross did not provide her own opinion explaining why
any work activities caused or aggravated his diagnosed bilateral carpal tunnel syndrome.
Appellant also submitted reports from Dr. Fletcher from 2009 noting treatment of
appellant’s bilateral arm conditions. However, reports from Dr. Fletcher are insufficient to
establish appellant’s claim as he did not address how work duties caused or aggravated a
diagnosed condition. Instead, in his July 13, 2009 report, Dr. Fletcher opined that the diagnosed
carpal tunnel syndrome was not directly related to appellant’s letter carrier duties because
appellant was right-hand dominant but his left arm was mainly affected.
Other medical reports, including reports of diagnostic testing, are insufficient to establish
the claim as they do not specifically address how particular employment factors caused or
contributed to a diagnosed hand or arm condition. Consequently, the medical evidence is
insufficient to establish a causal relationship between specific factors or conditions of
employment and the diagnosed medical conditions.

4

Any matters regarding appellant’s knee conditions are not before the Board on the present appeal.

5

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

4

On appeal, appellant’s counsel asserts that sufficient evidence was submitted to support
that the diagnosed bilateral carpal tunnel syndrome is work related and referenced Dr. Ross’s
reports. As noted above, although Dr. Ross provided some support for relationship, she did not
provide medical rationale explaining the basis of her opinion on causal relationship.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 26, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

